Citation Nr: 0404466	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-21 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

1.  Entitlement to a higher rate of special monthly 
compensation (SMC), by reason of being in need of aid and 
attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1) (West 2002).

2.  Entitlement to an initial evaluation in excess of 70 
percent for bilateral hearing loss 

3.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Walter W. Stern, Attorney-at-
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
May 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) form the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In January 2004, the Board granted the veteran's motion to 
advance his case on the Board's docket.  

This appeal as to the issues of initial increased ratings for 
hearing loss and tinnitus are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Service connection has been granted for anxiety reaction 
evaluated at 100 percent disabling, idiopathic cardiomyopathy 
evaluated as 100 percent disabling, bilateral hearing loss 
evaluated as 70 percent disabling, chronic obstructive 
pulmonary disease evaluated as 60 percent disabling and 
tinnitus evaluated as 10 percent disabling.  

3.  Entitlement has been established to SMC pursuant to the 
provisions of 38 U.S.C.A. § 1114(1) and 38 C.F.R. § 3.350(b) 
on account of being so helpless as to be in need of regular 
aid and attendance.

4.  Entitlement has been established to SMC under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to 
subsection (m) on account of the need for aid and attendance 
with additional disability, heart disease, independently 
ratable at 100 percent.

5.  The veteran suffers from helplessness due to the service-
connected heart disease separate and distinct from anxiety 
reaction .


CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation by reason of being in need of aid and attendance 
pursuant to the provisions of 38 U.S.C.A.  1114(r)(1) have 
been met.  38 U.S.C.A. §§ 1114(l)(m)(n)(o)(p)(r)(1), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.350(d)(e)(3)(4), 3.352(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is entitled to SMC based upon the need for 
regular aid and attendance under section 1114(l) and the 
"m" rate of SMC under section 1114(p) from December 1993.  
This entitlement is the result of various RO and Board 
decisions through December 2002.  In light of the basic 
requirements for consideration of the higher level of aid and 
attendance under section 1114(r)(1) the Board will report 
more recent medical information.  Correspondence from the 
veteran, his spouse, his attorney primarily provide 
observations of his overall disabling manifestations that 
include nonservice-connected disabilities.  The initial 
consideration for the benefit was made in October 2000 based 
upon correspondence form the veteran had his spouse.  


The VA examination for aid and attendance in January 1997 
found the veteran had 20/40 and 20/80 visual acuity, his gait 
appeared normal but he required some assistance with 
dressing.  He had no amputations but demonstrated poor 
balance although he could ambulate only a short distance 
without a walker or cane.  Based on this evaluation the RO in 
May 1997 awarded basic aid and attendance from December 1993.

A private audiology examination in April 2001 found bilateral 
moderately severe sensorineural hearing loss.  Examination in 
October 2001 found severe hearing loss bilateral with speech 
recognition reduced approximately 50%.  VA examination early 
in 2002 found hearing loss with aides worn and no reference 
to blindness or loss of use of any extremity.  Private 
audiology reported in June 2002 showed the veteran had 
bilateral sensorineural hearing loss with poor speech 
discrimination.  VA audiology in August 2002 found the 
average decibel threshold 72 decibels in the right ear and 70 
decibels in the left ear.  Speech recognition was 48 percent 
in the right ear and 26 percent in the left ear.  The 
examiner found moderately reduced speech reception thresholds 
and moderate to severe reduction in speech discrimination.  
According to the December 2002 rating decision the numeric 
designation for hearing loss was XI for the left ear and VIII 
for the right ear that equated to 70 percent evaluation.  

WHS (initials), MD, stated in January 2003 that the veteran 
was getting increasingly weak and had problems with vision 
and hearing.  JS, MD, also reported at this time that the 
veteran had progressively worsening hearing and that his wife 
had to escort him to medical visits and do quite a lot of the 
work at home.  A January 2003 medical report noted left side 
loss of vision with a history of multiple strokes.  CM, MD, 
supporting the application for home health care stated in 
March 2003 that the cardiomyopathy resulted in unsteady gait 
and weakness.  

A VA aid and attendance examination in April 2003 found that 
the veteran needed assistance with activities of daily 
living.  He walked slowly moved both upper extremities.  He 
used a walker at home.  His bowel and bladder control was 
intact.  It as noted that he was requesting a motorized 
scooter and that during the day his activities included 
looking though his mail.  


The veteran wrote in August 2003 that he had lost peripheral 
vision and use of the left arm due to his strokes and could 
not but a hearing aide into his left ear on his own.  A 
September 2003 statement noted the veteran had an inoperable 
brain tumor and would require a motorized scooter or 
wheelchair to get around his home.  


Criteria

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(n) is payable for anatomical loss or loss of use of 
both arms at a level, or with complications, preventing 
natural elbow action with a prosthesis in place; anatomical 
loss of both legs so near the hip as to prevent use of a 
suitable prosthetic appliance, anatomical loss of one arm so 
near the shoulder as to prevent use of a prosthetic 
appliance; anatomical loss of one arm so near the shoulder as 
to prevent use of a prosthetic appliance with anatomical loss 
of one leg so near the hip as to present use of a prosthetic 
appliance; or anatomical loss of both eyes or blindness 
without light perception in both eyes.  Amputation is a 
prerequisite except for loss of use of both arms and 
blindness with light perception in both eyes.  If a 
prosthesis cannot be worn at the present level of amputation 
but could be applied if there were a reamputation at a higher 
level, the requirements of this paragraph are not met; 
instead, consideration will be given to loss of natural elbow 
or knee action.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(d).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions, additional single permanent disability or 
combinations of permanent disabilities independently ratable 
at 50 percent apart from any consideration of individual 
unemployability will afford entitlement to the next higher 
statutory rate under 38 U.S.C.A. § 1114, or if already 
entitled to an intermediate rate to the next higher 
intermediate rate, but in the event higher than the rate for 
(o).  

In the application of this subparagraph, the single paramount 
disability independently ratable at 50 percent must be 
separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (a) or the 
intermediate rate provisions.  38 C.F.R. § 1114(p); 38 C.F.R. 
§ 3.350(f)(3).

Determinations for entitlement under 38 U.S.C.A. § 1114(o) 
must be based upon separate and distinct disabilities.  This 
requires, for example, that where a veteran who has suffered 
loss or loss of use of two extremities is being considered 
for the maximum rate on account of helplessness, requiring 
regular aid and attendance, the latter must be based on need 
resulting from pathology other than that of the extremities.  
Under no circumstances will the combination of "being 
permanently bedridden" and "being so helpless as to require 
regular aid and attendance" without separate and distinct 
anatomical loss, or loss of use, of two extremities, or 
blindness, be taken as entitlement to the maximum benefit.  
The fact, however, that two separate and distinct entitling 
disabilities such as anatomical loss or loss of use of both 
hands and both feet, result from a common etiological agent, 
for example, one injury or rheumatoid arthritis will not 
preclude maximum entitlement.  Maximum rate, as a result of 
including helplessness as one of the entitling multiple 
disabilities, is intended to cover, in addition to obvious 
losses and blindness, conditions such as loss of use of two 
extremities with absolute deafness and nearly total blindness 
or with severe multiple injuries producing total disability 
outside the useless extremities, these conditions being 
construed as loss of use of two extremities and helplessness.  
38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e)(3)(4).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss of use of both feet, 
one hand and one foot, blindness in both eyes with visual 
acuity of 5/200 or less or being permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  The 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance or permanently 
bedridden are contained in § 3.352(a).  Where possible, 
determinations should be on the basis of permanently 
bedridden rather than for need for aid and attendance (except 
where 38 U.S.C.A. § 1114(r) is involved) to avoid reduction 
during hospitalization where aid and attendance is provided 
in kind.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(o) is payable for any of the following conditions: 
Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; Conditions entitling 
to two or more of the rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n); 
Bilateral deafness rated at 60 percent or more disabling (and 
the hearing impairment in either one or both ears is service-
connected) in combination with service-connected blindness 
with bilateral visual acuity 5/200 or less; service-connected 
total deafness in one ear or bilateral deafness rated at 40 
percent or more disabling (and the hearing impairment in 
either one or both ears is service-connected) in combination 
with service-connected blindness of both eyes having only 
light perception or less.

Paraplegia, paralysis of lower extremities together with loss 
of anal and bladder sphincter control will entitle to the 
maximum rate under 38 U.S.C.A. § 1114(o), through the 
combination of loss of use of both legs and helplessness.  
The requirement of loss of anal and bladder sphincter control 
is met even though incontinence has been overcome under a 
strict regimen of rehabilitation of bowel and bladder 
training and other auxiliary measures.  

Determinations must be based upon separate and distinct 
disabilities.  This requires, for example, that where a 
veteran who had suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness.  Under no circumstances will the 
combination of "being permanently bedridden" and "being so 
helpless as to require regular aid and attendance" without 
separate and distinct anatomical loss, or loss of use, of two 
extremities, or blindness, be taken as entitling to the 
maximum benefit.  The fact, that two separate and distinct 
entitling disabilities, such as anatomical loss, or loss of 
use of both hands and both feet, result from a common 
etiological agent, for example, one injury or rheumatoid 
arthritis, will not preclude maximum entitlement.

The maximum rate, as a result of including helplessness as 
one of the entitling multiple disabilities, is intended to 
cover, in addition to obvious losses and blindness, 
conditions such as the loss of two extremities with absolute 
deafness and nearly total blindness or with severe multiple 
injuries producing total disability outside the useless 
extremities, these conditions being construed as loss of use 
of two extremities and helplessness.  An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned.  38 U.S.C.A. § 1114(p).

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n) and the intermediate or next higher 
rate provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114, but not above the (o) rate.  

In the application of this subparagraph the disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions outlined above.

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  Determinations of this 
need is subject to the criteria of § 3.352.  

The regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination.  

The amount of the additional allowance payable to a veteran 
in need of regular aid and allowance payable to a veteran in 
need of a higher level of care is specified in 38 U.S.C.A. 
§ 1114(r)(2).  

The higher level aid and attendance allowance authorized by 
38 U.S.C.A. § 1114(r)(2) is payable in lieu of the regular 
aid and attendance allowance authorized by 38 U.S.C.A. 
§ 1114(r)(1).

Determinations as to need for aid and attendance must be 
based on actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  

(b) Basic criteria for the higher level aid and attendance 
allowance. (1) A veteran is entitled to the higher level aid 
and attendance allowance authorized by Sec. 3.350(h) in lieu 
of the regular aid and attendance allowance when all of the 
following conditions are met: (i) The veteran is entitled to 
the compensation authorized under 38 U.S.C. 1114(o), or the 
maximum rate of compensation authorized under 38 U.S.C. 
1114(p). 

(ii) The veteran meets the requirements for entitlement to 
the regular aid and attendance allowance in paragraph (a) of 
this section. (iii) The veteran needs a ``higher level of 
care'' (as defined in paragraph (b)(2) of this section) than 
is required to establish entitlement to the regular aid and 
attendance allowance, and in the absence of the provision of 
such higher level of care the veteran would require 
hospitalization, nursing home care, or other residential 
institutional care.

(2) Need for a higher level of care shall be considered to 
be need for personal health-care services provided on a 
daily basis in the veteran's home by a person who is 
licensed to provide such services or who provides such 
services under the regular supervision of a licensed health-
care professional. Personal health-care services include 
(but are not limited to) such services as physical therapy, 
administration of injections, placement of indwelling 
catheters, and the changing of sterile dressings, or like 
functions which require professional health-care training or 
the regular supervision of a trained health-care 
professional to perform.  A licensed health-care 
professional includes (but is not limited to) a doctor of 
medicine or osteopathy, a registered nurse, a licensed 
practical nurse, or a physical therapist licensed to 
practice by a State or political subdivision thereof.

(3) The term ``under the regular supervision of a licensed 
health-care professional'', as used in paragraph (b)(2) of 
this section, means that an unlicensed person performing 
personal health-care services is following a regimen of 
personal health-care services prescribed by a health-care 
professional, and that the health-care professional consults 
with the unlicensed person providing the health-care 
services at least once each month to monitor the prescribed 
regimen. The consultation need not be in person; a telephone 
call will suffice.

(4) A person performing personal health-care services who is 
a relative or other member of the veteran's household is not 
exempted from the requirement that he or she be a licensed 
health-care professional or be providing such care under the 
regular supervision of a licensed health-care professional.





(5) The provisions of paragraph (b) of this section are to 
be strictly construed. The higher level aid-and-attendance 
allowance is to be granted only when the veteran's need is 
clearly established and the amount of services required by 
the veteran on a daily basis is substantial.

(c) Attendance by relative. The performance of the necessary 
aid and attendance service by a relative of the beneficiary 
or other member of his or her household will not prevent the 
granting of the additional allowance.  38 C.F.R. 3.352(b)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  




This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to a 
higher rate of special monthly compensation by reason of 
being in need of aid and attendance pursuant to the 
provisions of 38 U.S.C.A. § 1114 (r)(1).  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of benefits.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Higher Level Aid and Attendance

As the Board noted earlier, service connection has been 
granted for anxiety and cardiovascular disease each rated as 
100 percent disabling.  Service-connected bilateral hearing 
loss is rated 70 percent and chronic obstructive pulmonary 
disease is rated 60 percent.  Tinnitus is rated as 10 percent 
disabling.  The veteran is already in receipt of SMC by 
reason of being in need of regular aid and attendance; the 
basic entitlement provided under 38 U.S.C.A. § 1114(l).

As summarized earlier, the appellant contends he has indeed 
established a factual need for the higher-level aid and 
attendance provided by law on the basis of his level of care 
required constantly.

The Board does not dispute, and the record is not to the 
contrary in this regard, that the veteran is very seriously 
as well as severely disabled due to his service-connected 
disabilities.  It is for this reason that he is rated as 
totally disabled due to his service-connected disabilities, 
and has been granted SMC on the basis of his need for the aid 
and attendance of another person to assist him in 
accomplishment of daily life processes and self-care on a 
regular basis.  He also receives SMC at the "m" rate on 
account of the two 100 percent disabilities principally that 
allow for a higher intermediate rate.  Entitlement has been 
established to SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. 
§ 3.350(f)(4) at the rate equal to subsection (m) on account 
of the need for aid and attendance with additional 
disability, heart disease, independently ratable at 100 
percent.  

The record is clearly demonstrative in showing that he has 
helplessness due to his service-connected heart disease rated 
100 percent disabling aside from his service-connected 
anxiety reaction and, as the Board noted above, his SMC has 
been established pursuant to 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(4).  The Board's application of the 
pertinent governing criteria to the facts and circumstances 
of this case permits a grant of entitlement to a higher rate 
of special monthly compensation by reason of being in need of 
aid and attendance pursuant to the provisions of 38 U.S.C.A. 
§ 1114(r)(1).


ORDER

Entitlement to a higher rate of special monthly compensation 
by reason of being in need of aid and attendance pursuant to 
the provisions of 38 U.S.C.A. § 1114(r)(1) is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

As the Board noted earlier, the current appeal arose from a 
December 2002 rating decision that included an initial rating 
for bilateral hearing loss and tinnitus.  The veteran's 
correspondence in November 2003 received within a year's of 
the notice of the rating determination is reasonably 
construed as a notice of disagreement with the initial rating 
(NOD) as it refers to an "appeal" to the Board of the 
initial rating.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed, the claimant is 
entitled to a statement of the case, and the failure to issue 
such is a procedural defect requiring remand.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Manlincon v. West, 12 Vet. 
App. 238 (1999).  





The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a statement 
of the case addressing the issue of the 
initial evaluation for hearing loss and 
tinnitus.  The appellant should be 
advised of the need to timely file a 
substantive appeal if he desires 
appellate review.

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable 
legal precedent, in particular Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until the VBA AMC 
notifies him.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



